United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
San Leandro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1014
Issued: October 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 12, 2016 appellant filed a timely appeal from a March 14, 2016 merit decision
of the Office of Workers’ Compensation Programs.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish wage-loss
compensation for 33.52 hours of leave without pay (LWOP) taken from November 12 to 23,
2015 causally related to her accepted September 26, 2015 employment injury.

1

The Board notes that appellant submitted new evidence on appeal. The Board however is precluded from
considering evidence which was not before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c)(1).
2

5 U.S.C. § 8101 et seq.

On appeal appellant contends that reports from her attending physician establish her
partial disability and medical restrictions regarding the use of her right upper extremity during
the claimed period of disability.
FACTUAL HISTORY
On September 26, 2015 appellant, then a 59-year-old carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she was bitten on her index finger by a dog while
picking up mail she had dropped. She stopped work on the date of injury.
In return to work instructions dated September 26, 2015, Jonathan Choi, a physician
assistant, advised that appellant was treated on that date. Mr. Choi advised that she should be
able to return to work in three to five days.
In an October 7, 2015 continuation of pay nurse report, Diane Baggett, a nurse, indicated
that appellant had returned to full-duty work on September 30, 2015.
In an October 9, 2015 doctor’s first report of occupational injury or illness,
Dr. Kadassah R. Kreiman, an attending Board-certified physiatrist, provided a history that
appellant was bitten by a dog on her right index finger while delivering mail to a house. She
provided examination findings and a primary diagnosis of open dog bite of the right finger.
On December 5, 2015 appellant filed a claim for compensation (Form CA-7) for
intermittent leave taken during the period November 12 to 23, 2015. In a time analysis form
(Form CA-7a) dated December 5, 2015, she claimed LWOP for 33.52 intermittent hours of
disability during the stated period. Appellant indicated that she missed time from work because
she was restricted to limited duty by her physician and the employing establishment only
provided four hours of limited duty on the dates in question.
In an industrial work status report dated November 2, 2015, Dr. Kreiman again diagnosed
open dog bite of the right finger. She placed appellant on modified activity at work and home
from November 12 to 23, 2015. Dr. Kreiman noted that if modified activity was not
accommodated by the employing establishment then appellant was considered temporarily
totally disabled from her regular work for the designated time period. She concluded that
appellant may work up to four hours a day with restrictions that included no lifting, pulling, or
pushing more than two pounds with her right hand.
On December 21, 2015 OWCP accepted appellant’s claim for resolved open bite of the
right index finger. It advised, however, that the evidence submitted was insufficient to establish
that her claimed wage loss was due to the accepted condition as she had been released to fullduty work as of October 1, 2015. OWCP informed appellant about the type of medical evidence
needed to establish her claim.
In a September 26, 2015 right hand x-ray report, Dr. Linda M. Gordon, a Board-certified
radiologist, provided an impression of mild degenerative narrowing and spurring at the first
interphalangeal joint. She noted that the x-ray was otherwise unremarkable.

2

A November 9, 2015 occupational health supply form with an unknown signature
provided a diagnosis of right finger pain and ordered putty for appellant’s home exercise
program.
In a March 14, 2016 decision, OWCP denied appellant’s claim for compensation for the
period November 2 to 23, 2015. It found that the medical evidence of record failed to establish
that she was disabled during the claimed period as a result of her accepted employment injury.
OWCP found that the medical evidence of record indicated a newly diagnosed right wrist sprain
and lumbar sprains, neither of which are conditions accepted as causally related to the accepted
dog bite.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of proof to
establish that any disability or specific condition for which compensation is claimed is causally
related to the employment injury.3 The term disability is defined as the incapacity because of an
employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5 The medical evidence required to
establish a period of employment-related disability is rationalized medical evidence.6
Rationalized medical evidence is medical evidence based on a complete factual and medical
background of the claimant, of reasonable medical certainty, with an opinion supported by
medical rationale.7 The Board, however, will not require OWCP to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed.8 To do so, would essentially allow an employee to selfcertify their disability and entitlement to compensation.9
ANALYSIS
OWCP accepted that appellant sustained a resolved open bite of the right index finger
while in the performance of duty on September 26, 2015. Appellant claimed compensation for
3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000).

8

Sandra D. Pruitt, 57 ECAB 126 (2005).

9

See William A. Archer, 55 ECAB 674 (2004); supra note 5.

3

intermittent disability from November 12 to 23, 2015. She has the burden of establishing by the
weight of the substantial, reliable, and probative evidence, a causal relationship between her
claimed disability for that period and the accepted conditions.10 The Board finds that appellant
failed to submit sufficient medical evidence to establish employment-related disability for the
period claimed due to her accepted injury.11
Dr. Kreiman’s November 2, 2015 report diagnosed open dog bite of the right finger and
placed her on modified activity at work and home, four hours a day with restrictions from
November 2 to 23, 2015. She restricted her from lifting, pulling, or pushing more than two
pounds with her right hand. However, Dr. Kreiman did not explain why appellant’s disability
and medical restrictions during the claimed period were causally related to the accepted
September 26, 2015 dog bite, nor did she provide any supportive explanation as to whether the
restrictions were related to the accepted open-wound dog bite, or the other diagnosed conditions
of right wrist sprain and lumbar strain which have not been accepted by OWCP. The Board has
held that a medical opinion not supported by medical rationale is of little probative value.12
Dr. Gordon’s September 26, 2015 diagnostic test results did not provide a medical
opinion addressing whether appellant’s mild degenerative narrowing and spurring at the first
interphalangeal joint of the right hand was causally related to the accepted September 26, 2015
employment injury. This hand condition was not accepted as work related by OWCP. For
conditions not accepted by OWCP as being employment related, it is the employee’s burden to
provide rationalized medical evidence sufficient to establish causal relation.13 Further,
Dr. Gordon did not provide an opinion addressing the relevant issue of whether appellant had
any disability during the claimed period due to the accepted work injury. The Board has held
that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.14
The November 9, 2015 occupational health supply form was not adequately signed and,
thus, has no probative medical value as it cannot be established that the author is a physician.15
On appeal appellant contends that medical evidence from Dr. Kreiman is sufficient to
establish her partial disability and medical restrictions regarding the use of her right upper
extremity from November 2 to 23, 2015. For the reasons previously stated, the Board finds that
the November 2, 2015 report of Dr. Kreiman is of diminished probative value.

10

See Amelia S. Jefferson, 57 ECAB 183 (2005).

11

Alfredo Rodriguez, 47 ECAB 437 (1996).

12

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

G.A., Docket No. 09-2153 (issued June 10, 2010); Jaja K. Asaramo, 55 ECAB 200 (2004); Alice J. Tysinger,
51 ECAB 638 (2000).
14

K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, supra note 13; Michael E. Smith, 50
ECAB 313 (1999).
15

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish wage-loss
compensation for 33.52 hours of leave without pay from November 2 to 23, 2015 causally
related to her accepted September 26, 2015 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

